Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for Internet Communication
In the interest of compact prosecution, the Examiner recommends filing a written authorization for Internet communication.  Doing so permits the USPTO to communicate using Internet e-mail to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet e-mail correspondence.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03.  Authorizations in an Internet e-mail do not have the same effect as filing the form in the record.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Cooperation is requested in correcting any errors of which the applicant may become aware.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-13 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  
Regarding claim 7, the relation between the “a second event handler configured to detect selection of the second element” and “detecting selection of the second element” is unclear.  This could be overcome by amending the latter to specify that the selection of the second element is detecting is “by the second event handler” as in claim 22.  
Regarding claim 7, the relation between the two recitations of “detecting selection of the second element” is unclear.  This could be overcome by preceding the second recitation with “the.”
Regarding claim 22, the relation between “detect, by the second event handler, selection of the second element” and “in response to detecting selection of the second element” is unclear.  This could be overcome by preceding “detecting” in the second recitation with “the.”

Claim Objections
Claims 7-13, 21-29, and 30-33 are objected to because of the following informalities.  
Regarding claims 7, 22, and 30, the recitation of “differences in at least the first hash value representation and the second hash value representation” would be better worded as differences “between” at least the first hash value representation and the second hash value representation.” 
Regarding claims 7 and 22, “the second value is provided via a second rendering of interaction by a second user with the first form” implies providing of a distinct second rendering.  This would be better claimed with a distinct second rendering similar to “providing a first rendering of the first form.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 follows. 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 30-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite using data to identify hash values of input values entered by users of a form; determining variance using differences between the hash values; using the variance to determine a recommendation score for creating a first streamlined functionality corresponding to a functionality of the form and an input element thereof; and generating a ranked list of streamlined functionalities including the first streamlined functionality, wherein the ranked list includes, for one or more of the plurality of streamlined functionalities, a corresponding form identifier, a corresponding input element identifier, and a corresponding recommendation score (claim 30); an identifier of the first form is used as a key to generate at least one of the hash values (claim 31); determining the variance meets a threshold, and wherein the first streamlined functionality is included in the ranked list in response to determining that the variance meets the threshold (claim 32); and determining the score using the number of users (claim 33).  As drafted, these limitations specify a process that, under the broadest reasonable interpretation, covers a combination of mental steps and mathematical calculations, formula, or equations, but for the recitation of generic computer components.  
This judicial exception is not integrated into a practical application.  In particular,  claim 33 recites the additional elements of receiving data representing interaction by users with a form of an application.  The receiving steps are recited at a high level of generality (i.e., as a general means of gathering data for use in the identifying and determining) and amount to mere data gathering, which is a form of insignificant extra-solution activity.
Claim 30 also recites the additional elements of sending, to a computing device, the ranked list of streamlined functionalities, the ranked list including the corresponding input element identifier, and the corresponding recommendation score.  The sending is recited at a high level of generality (i.e., as a general means of outputting data) and amounts to mere data outputting, which is another form of insignificant extra-solution activity.
Claims 30 adds a non-transitory computer readable medium storing executable instructions.  This additional limitations is no more than mere instructions to apply the exception using a generic computer component.
Even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed towards an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As aforementioned regarding the failure to integrate the abstract idea into a practical application, the additional elements amount to no more than insignificant extra-solution activity.  Therefore, the claims are patent ineligible.

Response to Arguments
The arguments have been fully considered.  “The Applicant respectfully submits that identifying hash value representations of input values entered by a user and determining variance data using differences in the identified hash value representations cannot be construed as making an observation, evaluation, judgment, or an opinion. Nor can such operations be considered as reciting mathematical relationships, mathematical formulas, or mathematical calculations.”  (Resp. 15.)  To the contrary, determining the hash values and a variance are mathematical calculations.
They argue that “the ranked list cannot be considered "nominally or tangentially related to the invention’.”  (Id. at 17.)  It is the sending of the ranked list that is nominally or tangentially related to the invention.  The generating thereof is a part of the abstract idea.  The sending of the list is an “insignificant application” like the downloading of the menu in M.P.E.P. 2106.05(g)(3).     
The applicant argues that “the Examiner has not established that ‘all uses of the recited abstract idea require’ sending such a ranked list.”  (Id.)  Whether all uses of the aforementioned judicial exception require such sending of data is merely one opinion that examiner may consider.  M.P.E.P. 2106.05(g).  Here, assuming the Examiner were to consider it, he opines that sending the list to an administrator is required for all claimed uses the invention.

Citation of Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 9405665 discloses that application elements of an application may be prioritized in accordance with a defined priority scheme.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448